DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) received on July 28, 2021 has been considered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (US Pub: 20090141306). 	Regarding claim 1, Yamada teaches: A print job transmission device comprising: a print job transmitter to transmit a print job to an image forming apparatus [p0038 (computer 1 and printer 2)]; an information acquirer to acquire information from the image forming apparatus [p0140], wherein the information acquirer acquires specific information from the image forming apparatus when an event that has occurred in the image forming apparatus is notified by the image forming apparatus [p0139, p0148 (The Regarding claim 2, Yamada further teaches: The print job transmission device according to claim 1, wherein the information acquirer acquires the specific information from the image forming apparatus when the event that is specific is notified by the image forming apparatus [p0139-p0141]. 	Claim 3 has been analyzed and rejected with regard to claim 1 and in accordance with Yamada’s further teaching on: A computer-readable non-transitory recording medium storing a print job transmission program causing a computer to implement [p0010].

Contact
5.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    /Fan Zhang/
								    Patent Examiner, Art Unit 2674